Citation Nr: 1422067	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  08-04 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to service-connected pelvic inflammatory disease. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from June 1986 to December 1989 with additional periods in the Reserves. 

This case comes before the Board of Veteran's Appeals (the Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which declined to reopen the Veteran's claim of claim of entitlement to service connection for a low back disorder.

In December 2011, the Board found that new and material evidence had been received to reopen the previously denied claim for service connection for low back disorder and remanded the underlying claim for additional development.  After review of the matter upon return to the Board, in November 2013, it was remanded again for additional development. 

A review of the documents contained on the Virtual VA paperless claims processing system has been performed in conjunction with this decision.  


FINDINGS OF FACT

1.  The Veteran's current low back disorder, degenerative arthritis, was not first manifested in service or for more than a decade after her separation from service. 

2.  There is no competent and credible evidence linking the Veteran's current low back disorder, to include degenerative arthritis and chronic lumbar strain, directly to any aspect of her period of service, to include a 1987 fall.

3.  The preponderance of the competent and credible evidence is against a finding that the Veteran's current low back disorder, to including degenerative arthritis and chronic lumbar strain, is proximately caused or aggravated by her service-connected pelvic inflammatory disease. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disorder, to include degenerative arthritis and chronic lumbar strain, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 Stegall Concerns 

As noted in the Introduction above, in December 2011, the Board remanded the underlying claim for entitlement to service connection for low back disorder and ordered the RO (via the AMC) to schedule the Veteran for a VA spine examination in order to obtain a medical opinion on the etiology of her current diagnosed disorder.  The Veteran's claim was then to be readjudicated. 

Pursuant to the Board's remand instructions, the Veteran was afforded a VA spine examination in September 2012 and a report of the examination was associated with her claims folder.  The Veteran's claims were readjudicated via a September 2012 supplemental statement of the case (SSOC).  

Prior to the return of the claim to the Board, the Veteran asserted an alternative theory of entitlement to service connection by claiming that her current low back disorder was secondary to her service-connected pelvic inflammatory disease.  In November 2013, the Board remanded the matter again to the RO/AMC and instructed that the Veteran undergo another VA spine examination in order to obtain a medical opinion on whether her current diagnosed low back disorder was secondary to her service-connected disability.  The Veteran's claim was then to be readjudicated.  A review of the record shows that the Veteran was afforded another VA spine examination in January 2014 and a report of that examination has been associated with the claims folder.  Her claim was readjudicated in a March 2014 SSOC. 

Accordingly, there has been compliance with the Board's 2011 and 2013 remand instructions, and no additional actions are needed at this time.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

VA's Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b). VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, VA sent letters to the Veteran in March 2007 that addressed the notice elements concerning her claim for service connection.  The letter informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  VA also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran.  

In addition to its duty to notify, or inform, the Veteran with regard to her claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, VA has obtained the Veteran's service treatment records as well as obtained any available pertinent records adequately identified by the Veteran.  VA also has provided the Veteran with VA spine examinations in November 2007, September 2012, and January 2014.  Each of the VA examination reports shows that the examiner recorded the Veteran's reported medical history as well as the findings from clinical examination.  Any deficiencies noted in the 2007 VA examination reports were addressed by the 2012 and 2014 VA examiners.  These VA examination reports show that the examiners reviewed the claims folder, including the Veteran's reported history and the findings from the previous clinical evaluations, and then provided medical opinion, supported by rational statement, on the nature and etiology of the Veteran's claimed low back disorder.  The Board finds that the 2012 and 2014 medical opinions are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the opinions expressed, in conjunction with the 2012 and 2014 examinations, fulfill the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id. 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In addition, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

A disability which is aggravated by a service-connected disorder may be service connected, but compensation is only available for the degree to which that condition was made worse by the service-connected condition - only to the degree that the aggravation is shown.  38 C.F.R. § 3.310.  In such a situation, VA laws require that the medical evidence must show a baseline level of severity of the nonservice-connected disease or injury, which is established by medical evidence created before the onset of aggravation.  Id. 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection for low back disorder.  In particular, the Veteran contends that her current low back disorder is related to injuries she sustained from a fall in February 1987 during her period of service.  She reports that she has experienced low back pain from that injury and she has continued to experience similar low back pain since her period of service.   In the alternative, she asserts that her current low back disorder is secondary to his service-connected pelvic inflammatory disease disability.  The Veteran feels that the pain associated with service-connected pelvic inflammatory disease has aggravated her low back disorder.

With respect to element (1), the medical evidence of record demonstrates that the Veteran has current diagnoses of degenerative arthritis of the lumbar spine and chronic lumbar strain.  See the reports of a November 2007, September 2012 and January 2014 VA examinations, as well as VA and private treatment records.  A previous March 1990 VA x-ray report showed findings of partial cephalization of L-5, but no other abnormalities, and an April 2004 private x-ray records shows an impression of right sided pseudoarthrosis at L-5, but not other abnormalities. However, the subsequent VA medical records shows recorded x-ray findings of degenerative arthritis of the lumbar spine.  Based on the above, it is clear that element (1), current disability, is satisfied. 

With respect to element (2), in-service disease or injury, the Veteran's service treatment records do not show that the Veteran sought treatment for chronic low back disorder during her period of service from 1986 to 1989.  The records do show that she sustained injuries from a fall in Febraury 1987.  The record shows that the Veteran reported that she fell on the stairs and hit her right hip on a stair.  Clinical evaluation pertained to findings regarding her right hip and an impression of contusion of right hip was given.  The service treatment records do not show that the Veteran complained of chronic low back problems at the time of her fall.   The Veteran was seen for complaints of low back pain in March 1988 and an assessment of possible resolving PIP was noted.  Complaints of pain in the back were also noted during labor and delivery of her child.  

The report of a March 1990 VA examination shows that the Veteran's complained of occasional back pain mostly when she was lying down.  The examiner noted that on evaluation that the Veteran had no deformity, muscle spasms, or limitation of lumbar spine range of motion.  X-ray of the spine showed a partial cephalization of L5.  An impression of partial cephalization of L5 was given.  Notably, in the report of a September 2012 VA examination, the VA examiner concluded that the 1990 x-ray findings revealed a congenital variant of a L5 sacralization, which is an anatomical variant and not a back condition.  

Subsequent Army Reserve and VA treatment records show intermittent complaints of back problems.  For instance, while the Report of a February 1991 Medical History shows that the Veteran noted having/having had recurrent back pain, she denied such pain on the Report of a January 1996 Medical History.  Later VA and private treatment records reflecting ongoing treatment for a low back disability.

There is no evidence of record that demonstrates the degenerative arthritis of lumbar spine, as shown on x-ray, had its onset within the Veteran's first post-service year.  The March 1990 VA x-ray report shows findings of partial cephalization, but no bony abnormalities of the lumbar spine.  Notably, the September 2012 VA examiner concluded that 1990 x-ray findings revealed a congenital variant of a L5 sacralization, which is an anatomical variant and not a back condition.  VA regulations state that congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

In spite of the above, service connection for a congenital disability may be awarded if the disability is aggravated by superimposed disability during active service. VAOPGCPREC 82-90.  In this case, there is no evidence of aggravation of the congenital partial cephalization of L5 by way of superimposed injury.  Although the Veteran reported that she experienced low back pain during service, and she reports that she sustained injuries from a 1987 fall as well as from delivery, the September 2012 VA examiner opined that her current state or severity of her back condition is a result of the natural progression of the condition.  This medical opinion was based on a review of the claims folder, the Veteran's reported history, and findings from clinical examination, and supported by rational statement.  The competent evidence of record does not demonstrate aggravation of the congenital partial cephalization of L5 by way of superimposed injury.  See 38 C.F.R. § 3.306.  

Instead, the first x-ray evidence of possible arthritis is not shown until April 2000, which comes more than a decade after the Veteran's separation from service in 1989.  As such, service connection for degenerative arthritis of the lumbar spine may not be presumed under the provision of 38 C.F.R. § 3.307 and 3.309(a).  An in-service disease of the lumbar spine has not been shown. 

That being said, the Board cannot ignore the Veteran's contentions that her current low back disorder is related to injuries she sustained from a 1987 fall and the delivery of her children.  In addition, the Veteran has been service-connected for pelvic inflammatory disease, and both service and post service treatment records show that the Veteran has complained of back pain in conjunction with her pelvic inflammatory disease.  As such, element (2), in-service injury has been met. 

With respect to element (3), nexus or relationship, the weight of the competent medical evidence of record is against a finding that the Veteran's current diagnosed low back disorder, to include degenerative arthritis and chronic lumbar strain, is related to any aspect of her period.  Here, the record contains three medical opinions of record that consider whether the Veteran's current low back disorder is etiology related to any incident during her period of service.  There are two VA medical opinions that weight heavily against the Veteran's claim and there is one private medical opinion that suggests a link to injuries sustained during her in-service 1987 fall.   The Board finds that the negative VA medical opinions carry more probative value in this matter and outweigh the private positive medical impression. 

In this regard, a September 2000 private treatment from C. Noonan, M.D. contains a response to the Veteran's inquiry as to whether a fall 13 years before could have caused her current back disability.  Dr. N. indicated that while it was difficult to state the fall was the major cause of all of her back problems, he believed it was a contributing factor to her underlying problem.  This medical opinion appears to be based solely on the Veteran's reported medical history and does not include a review of the claims folder. 

In contrast, the record contains the September 2012 and January 2014 VA examiners' medical opinions that the Veteran's current low back disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The September 2012 VA examiner opined that the Veteran's low back disorder was  less likely than not related to the fall she sustained while in the military service or any other military service related condition or incident.  Instead, the September 2012 VA examiner noted that the Veteran's service treatment records documented a condition of pelvic inflammatory disease that could cause her in-service back pain.  The VA examiner noted that the kind of back pain she complained about in service, which was intermittent in nature and aggravated by pregnancy, was more likely related to her already service-connected pelvic inflammatory disease. 

Similarly, the January 2014 VA examiner opined that the Veteran's current low back disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner also stated that it is less likely than not that your current spine condition is due to your fall of February 3, 1987 or to her time in the service.  The VA examiner found that based on a review of the service treatment records in February 1987, the Veteran sustained injury to her right hip and not her back.  The VA examiner further noted that there were no complaints of back pain at that time or during the service that do not seem to be related to the Veteran's labor and delivery and her pelvic inflammatory disease rather than a primary back problem.  Instead, the VA examiner felt that the Veteran developed back problems over time and by 2000 developed left L4-5 facet arthritis, and she has continued to develop generalized degeneration in her lumbar spine with the most recent studies showing multilevel disc degeneration and facet arthritis.  The VA examiner concluded that the Veteran's multilevel disc degeneration and facet arthritis was more likely related to aging rather than any injury during her period of service.  

It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  While the Board may not reject a favorable medical opinion based on its own unsubstantiated medical conclusions, the Board does have the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

When assessing the probative value of a medical opinion, the access to claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The United States Court of Appeals for Veterans Claims (Court) has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves- Rodriguez v. Peake, 22 Vet App 295, 304 (2008).

In this case, the Board gives greater weight of probative value to the medical opinions from the VA examiners; the opinions are based on a review of the entire claims folder and the VA examiners provided a clear and thorough explanation in support their medical conclusions.  See Owens, 7 Vet. App. at 433.  Dr. N.'s medical statement is only base on the Veteran's reported medical history and does not consider the other medical evidence of record.  Notably, Dr. N.'s medical statement did not consider whether the Veteran's reported history of low back pain was attributable to her service-connected pelvic inflammatory disease as opposed to a chronic low back disorder.  

In addition, although medical opinions can be based on the reported medical history, the Board must access the credibility of the reported statements upon which the opinion is based. See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Here, the Board has reason to doubt the Veteran's credibility in this matter, and her reported history may not be used as a basis to support the private medical statement.  The Veteran's reports of the continuity of her low back problems have not always been consistent, especially since her separation from service.  The Veteran reported in 1991 that she had or currently experienced recurrent back problems as reflected in her 1991 report of medical history, but she denied such problems on her 1996 Medical history report.  

The Board does not find the Veteran's assertions of continuity carry probative value given her statement in 1996, which comes seven years after her separation from service.  In light of the Veteran's inconsistent reports of medical history and potential bias, the Board finds the Veteran's competent assertions of continuity of low back pain symptoms from service to the present day not credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  As such, the Veteran's reported statements are not considered fully credible, and the 2000 medical opinion that was based on the Veteran's statements loses probative value. See Owens, 7 Vet. App. 429 at 433.

Moreover, both VA examiners specifically identified Dr. N.'s medical statement, but ultimately found that the medical evidence did not support a link between the Veteran's current low back disorder and her period of service because on the evidence contained in the claims folder.  Therefore, after a careful review of the Veteran's claims file the Board finds that the VA examiners' negative medical nexus opinions are more probative in this matter, and they weigh heavily against the Veteran's claim.  

With respect to the Veteran's alternative claim that her low back disorder was caused or aggravated by her service-connected pelvic inflammatory disease, in order to prevail satisfy element (3), there must be evidence of nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin, 11 Vet. App. at 512.   There is no medical opinion of record that links the Veteran's low back disorder to her service-connected pelvic inflammatory disease.  On the contrary, the January 2014 VA examiners stated that based on a review of the medical evidence of record, including the Veteran's reported history, that the Veteran's low back disorder was less likely as not caused by or aggravated by her pelvic inflammatory disease disability.  The VA examiner stated that the Veteran's low back disorder and her pelvic inflammatory disease are separate entities that can both cause pain in the lower back, and that the Veteran's current lumbar spine conditions are not caused by or aggravated by her pelvic inflammatory disease.  The Board finds the January 2014 examination report to be highly probative as it was based on a thorough review of the Veteran's medical history and cited to the relevant evidence of record.  

As noted above in the legal criteria above, under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third service-connection element for certain chronic diseases, including arthritis, is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013);see also Savage, 10 Vet. App. at 495-97.  Indeed, the Veteran has asserted at times during the appeal period that she has experienced low back pain since her service period to the present day.  However, as discussed above, the Board has reason to doubt the credibility of the Veteran's reported continuity of low back symptoms.  Moreover, while the Veteran is competent to report her own observable symptomatology such as back pain and the onset as to those observable symptoms, she is not competent to attribute that symptomatology to a diagnosis of degenerative arthritis of the lumbar spine.  Such findings of diagnosis and etiology require medical expertise that extends beyond the Veteran's competency.   See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); see also Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  

The Veteran contends that she continued to experience low back pain since the 1987 injury and the delivery of her child.  Her service treatment records confirm that she complained of low back pain associated with her delivery and pelvic inflammatory disease, albeit none of the subsequent records document a chronic low back disorder until 2000.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Notably, both the 2012 and 2014 VA examiner stated that the Veteran's low back pain during her period of service was more likely associated with her pelvic inflammatory disease which was aggravated by her delivery.  The 2014 VA examiner explained that the pelvic inflammatory disease was a separate condition from her current low back disorder, but also was manifested by low back pain.  Here, medical professionals have found that the Veteran's intermittent low back pain since her period of service is more likely related to her already service-connected pelvic inflammatory disease, and not attributable to her current low back disorder.   See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).   

Accordingly, element (3), a nexus or relationship between the current diagnosed disorder and injury in service, has not been satisfied, and the Veteran's service-connection claim fails on this basis.  The benefit of the doubt rule is not for application because the evidence is not in relative equipoise.

Again, the Board notes that in order to support an award of service connection on direct basis there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).


ORDER

Entitlement to service connection for a low back disorder, to include as secondary to pelvic inflammatory disease disability, is denied. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


